

	

		III

		109th CONGRESS

		1st Session

		S. RES. 289

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. DeMint (for himself,

			 Mr. Harkin, Mr.

			 Graham, and Mr. Feingold)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Expressing the sense of the Senate that

		  Joseph Jefferson Shoeless Joe Jackson should be appropriately

		  honored for his outstanding baseball accomplishments.

	

	

		Whereas Joseph Jefferson Shoeless Joe

			 Jackson, a native of Greenville, South Carolina, and a local legend, began his

			 professional career and received his nickname while playing baseball for the

			 Greenville Spinners in 1908;

		Whereas Shoeless Joe Jackson moved to the

			 Philadelphia Athletics for his major league debut in 1908, to the Cleveland

			 Naps in 1910, and to the Chicago White Sox in 1915;

		Whereas Shoeless Joe Jackson's

			 accomplishments throughout his 13-year career in professional baseball were

			 outstanding—he was 1 of only 7 Major League Baseball players to ever top the

			 coveted mark of a .400 batting average for a season, and he earned a lifetime

			 batting average of .356, the third highest of all time;

		Whereas Shoeless Joe Jackson's career

			 record makes him one of our Nation's top baseball players of all time;

		Whereas in 1919, the infamous Black Sox

			 scandal erupted when an employee of a New York gambler allegedly bribed 8

			 players of the Chicago White Sox, including Joseph Jefferson Shoeless

			 Joe Jackson, to lose the first and second games of the 1919 World

			 Series to the Cincinnati Reds;

		Whereas in September 1920, a criminal court acquitted

			 Shoeless Joe Jackson of the charge that he conspired to lose the

			 1919 World Series;

		Whereas despite the acquittal, Judge Kenesaw Mountain

			 Landis, baseball's first commissioner, banned Shoeless Joe

			 Jackson from playing Major League Baseball for life without conducting any

			 investigation of Jackson's alleged activities, issuing a summary punishment

			 that fell far short of due process standards;

		Whereas the evidence shows that Jackson did not

			 deliberately misplay during the 1919 World Series in an attempt to make his

			 team lose the World Series;

		Whereas during the 1919 World Series, Jackson's play was

			 outstanding—his batting average was .375 (the highest of any player from either

			 team), he set a World Series record with 12 hits, he committed no errors, and

			 he hit the only home run of the series;

		Whereas because of his lifetime ban from Major League

			 Baseball, Shoeless Joe Jackson has been excluded from

			 consideration for admission to the Major League Baseball Hall of Fame;

		Whereas Shoeless Joe Jackson died in 1951,

			 after fully serving his lifetime ban from baseball, and 85 years have elapsed

			 since the 1919 World Series scandal erupted;

		Whereas Major League Baseball Commissioner Bud Selig took

			 an important first step toward restoring the reputation of Shoeless

			 Joe Jackson by agreeing to investigate whether he was involved in a

			 conspiracy to alter the outcome of the 1919 World Series and whether he should

			 be eligible for inclusion in the Major League Baseball Hall of Fame;

		Whereas it has been 6 years since Commissioner Selig

			 initiated his investigation of Shoeless Joe, but there has been

			 no resolution;

		Whereas the Chicago White Sox are the 2005 American League

			 Champions, and will compete in the World Series for the first time since

			 1959;

		Whereas Shoeless Joe Jackson helped lead

			 the Chicago White Sox to their last World Series Championship in 1917;

			 and

		Whereas it is appropriate for Major League Baseball to

			 remove the taint upon the memory of Shoeless Joe Jackson and

			 honor his outstanding baseball accomplishments: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that Joseph Jefferson Shoeless Joe Jackson should be

			 appropriately honored for his outstanding baseball accomplishments.

		

